Citation Nr: 0312197	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  94-31 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for shortening of right 
lower extremity.

2.  Entitlement to service connection for right hip disorder, 
secondary to service-connected back disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from February 1954 to February 
1956.

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands of March 1999, December 1999, and 
March 2001.  This matter was originally on appeal from an 
April 1994 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Los Angeles, 
California.

The Board notes that in the "Introduction" portion of the 
Board's March 2001 Decision and Remand, the Board advised the 
RO that in an August 1993 statement, the veteran asserted 
that service connection was warranted for nerve damage 
sustained during surgery that resulted in a permanent 
disability to the right foot (big toe and second toe).   The 
Board referred this matter to the RO for appropriate action 
as the issue had not been addressed by the RO.  The claims 
file indicates that this matter has still not been addressed 
by the RO.  Accordingly, the Board directs the RO's attention 
again to this matter.  


FINDING OF FACT

There is evidence that shows that the diagnosed right hip 
disorder is attributable to diagnosed shortening of the right 
lower extremity that is related to the service-connected back 
disability.




CONCLUSIONS OF LAW

1.  Shortening of the right lower extremity is proximately 
due to or the result of the service-connected back 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.310(a) (2002).

2.  A right hip disorder is proximately due to or the result 
of the service-
connected back disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.310(a) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Pursuant to the Board's March 1999 and December 1999 Remands, 
the RO scheduled a travel board hearing, which was held in 
December 2000.  In March 2001, the Board remanded this appeal 
to the RO to obtain the names and addresses of all medical 
care providers who had treated the veteran since December 
1997.  The Board instructed the RO to review private 
treatment records dated from 1997 to 1999 that had not been 
previously reviewed by the RO.  The Board instructed the RO 
to ensure that all notification and development action 
required by the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 was completed.  The Board adds 
that the VCAA redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2002).  Lastly, the 
Board instructed the RO to readjudicate the claims.  The 
Board notes that the RO fully complied with the March 2001 
Remand instructions.  Stegall v. West, 11 Vet. App. 268 
(1998).   After further review, however, the Board determined 
that additional development was necessary prior to 
considering the claims on the merits.  Pursuant to the 
Board's authority, at that time, to obtain evidence under 38 
C.F.R. § 19.9(a)(2) (2002) without remanding the matter to 
the RO, the Board developed the case for an appropriate 
examination and medical opinions on the etiology of the 
claimed disorders.  The report on the April 2003 examination 
has been associated with the claims file.  The Board has not 
provided the veteran and his representative with notice of 
the April 2003 VA examination results and an opportunity to 
respond in accordance with 38 C.F.R. § 20.903(b).  Given the 
outcome of this appeal, the veteran is not prejudiced by this 
omission.  

In so finding that the RO complied with the Remand 
instructions, the Board also finds that the requirements 
under the VCAA have been substantially met.  In addition to 
the notice described above, the RO provided the veteran with 
a copy of the rating decision, Statement of the Case, and 
Supplemental Statements of the Case, which together have 
adequately informed the veteran of the evidence needed to 
substantiate his claims.  Satisfactory efforts to ensure that 
all relevant evidence has been associated with the claims 
file have been made.  In addition to the development 
described above, service medical records, private treatment 
records, VA treatment records, and Social Security 
Administration records were associated with the claims file.  
The RO also afforded the veteran a personal hearing before 
the RO in January 1995.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  Any 
procedural notice defects or concerns raised by Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) are considered moot as 
a full grant of the benefit sought on appeal has been 
granted.  

At the April 2003 VA examination, the veteran reported the 
history of the in-service injury to his back.  He denied any 
history of further traumas or injuries to his lower back.  He 
maintained that he continued to experience chronic low back 
pain with radiation down the right leg.  He further reported 
that around 1971, he was examined by an orthopedist and was 
told that he had shortening in his right leg that was 
aggravating his back.  He indicated that he underwent three 
lumbar laminectomies as well as a right total hip replacement 
in 1995.  He related that he experienced occasional pain in 
his right hip.  After a physical examination, the examining 
physician provided a diagnosis of status post traumatic 
osteoarthritis right hip with right total hip replacement 
more likely than not secondary to years of ambulating on a 
shortened right leg after the veteran's service-connected 
back injury in 1956.  

The Board acknowledges that the April 2003 VA examiner's 
medical opinion is open to differing interpretations.  It is 
important to point out that the veterans' benefits system is 
"uniquely pro-claimant."  It is not required that favorable 
evidence be utterly convincing and without any measure of 
ambiguity.  See Jaquay v. Principi, 304 F.3d 1276 (Fed. Cir. 
2002); Nolen v. Gober, 222 F.3d 1356 (Fed. Cir. 2000); 
Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).  The VA 
examiner clearly attributed the right hip disorder to years 
of ambulating on a shortened right leg, and by plain 
implication attributed the shortened right leg to the 
service-connected back disability.  The Board notes that the 
veteran suffered a rather severe back injury in service and 
the interconnection of these various disorders is not 
counter-intuitive in a former paratrooper.  Any doubt on 
these matters is deemed reasonable and, accordingly, is 
resolved in the veteran's favor.


ORDER

Service connection for shortening of the right lower 
extremity, secondary to service-connected back disability is 
granted. 

Service connection for traumatic arthritis, right hip, 
secondary to service-connected back disability is granted. 



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

